                                                                                     a


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JASON EUGENE,                           CIVIL ACTION NO. 1:18-CV-1077-P
 Plaintiff

 VERSUS                                  JUDGE DEE D. DRELL

 KEITH DEVILLE, ET AL.,                  MAGISTRATE JUDGE PEREZ-MONTES
 Defendants


                             MEMORANDUM ORDER

      Before the Court is the civil rights complaint (42 U.S.C. § 1983) of pro se

Plaintiff Jason Eugene (“Eugene”) (#388863). Eugene is an inmate in the custody of

the Louisiana Department of Corrections, incarcerated at the Winn Correctional

Center (“WCC”) in Winnfield, Louisiana. Eugene complains that he was denied

adequate medical and dental care.

I.    Background

      Eugene alleges that he sought dental treatment on October 31, 2016, due to

“broken and decayed teeth associated with severe pain, fever, swollen gums,

abscesses, bleeding gums, [and] sleeplessness.” (Doc. 1, p. 4). Eugene was examined

by a dentist 10 months later. In August 2017, the dentist extracted six teeth. The

following month, the dentist extracted six more teeth. (Doc. 1, p. 4). Eight additional

teeth were extracted in October, and eight more in November, 2017. (Doc. 1, p. 5).

      In December 2017, Eugene submitted a request for dentures and treatment for

Hepatitis C.    In response to Eugene’s request, Medical Director Randi Price

responded: “You are in clinic for hepatitis and they monitor labs. As long as your labs
are normal with [sic] yours are good that’s all that needs to be done.” (Doc. 1, p. 5).

In January 2018, Eugene’s chart was reviewed, and weekly weight checks were

ordered in addition to a soft food diet. (Doc. 1-2, p. 6).

       In March 2018, Eugene submitted a letter to Warden Deville requesting

treatment for Hepatitis C and a transfer to another facility. (Doc. 1, p. 5). Eugene

alleges he filed an administrative grievance for the failure to provide dentures and

Hepatitis treatment, as well as the 10-month delay in receiving dental care. (Doc. 1,

p. 5). Eugene claims he did not obtain relief and, untreated, his Hepatitis C could

harm his liver and necessitate a transplant in the future. (Doc. 1, p. 5).

II.    Instructions to Amend

       Prison officials violate the Eighth Amendment’s proscription against cruel and

unusual punishment when they act with deliberate indifference to the serious

medical needs of prisoners. See Farmer v. Brennan, 511 U.S. 825, 834, (1994); Estelle

v. Gamble, 429 U.S. 97, 105 (1976). Deliberate indifference “is an extremely high

standard to meet.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (citation

omitted). An inmate must show that prison personnel “refused to treat him, ignored

his complaints, intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evidence a wanton disregard for any serious medical

needs.” Domino v. Tex. Dep’t Crim. J., 239 F.3d 752, 756 (5th Cir. 2001) (quoting

Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985)).

       Eugene claims that he sought dental treatment on October 31, 2016. Eugene

shall amend his complaint to state whether he submitted any additional written
requests for dental treatment or filed additional sick calls regarding dental

complaints. If so, Eugene should state each date on which he requested dental or

medical care related to dental complaints, and what response he received to each

request.

       Eugene should also state whether he appealed the warden’s denials of his

administrative grievances. If so, Eugene should provide copies of the responses

received at each level.

III.   Conclusion

       IT IS ORDERED that Eugene file a supplemental complaint within 30 days of

the filing of this Order specifically providing the information outlined above, or

dismissal of this action will be recommended under Rule 41(b) of the Federal Rules

of Civil Procedure.

       THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this

__30th__ day of October, 2018.

                                            ____________________________________
                                            Joseph H.L. Perez-Montes
                                            United States Magistrate Judge
